DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on May 19, 2017.  It is noted, however, that applicant has not filed a certified copy of German application 10 2017 004 815.0 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the liquid” with “the liquid lead” to obtain proper antecedent basis with “an exiting liquid lead” in the 6th line of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 3,587,717), which was cited in the Information Disclosure Statement dated December 30, 2020, and further in view of Ward (US 4,069,860).
Regarding independent claim 1, Yamauchi et al. disclose a device for making a lead battery grid strip (abstract; column 2, line 27 through column 3, line 33; and Figures 1, 2, and 5), in which the casting device comprises the following structural features:
a casting drum (10) having a draft angle extending between 3 and 7 degrees (the range of angles includes values encompassing 3 to 7 degrees (higher and lower values as well) and is interpreted as the contact area that the casting drum (10) is in contact with belt (34)), a surface of which the casting drum (10) is engraved with a shape of a lead grid strip to be cast;
a casting shoe (1) positioned on an outer circumference of the casting drum (10), wherein an exiting liquid lead flows into the casting drum surface and solidifies into a lead grid strip on the casting drum (10); and
the lead grid strip is withdrawn/released at a lower vertex of the casting drum.
Yamauchi et al. fail to teach wherein the casting drum turns about a three quarter turn of the casting drum before delivering molten metal to become solidified.
However, Ward discloses a wheel-belt casting machine for casting metal strip (abstract; column 3, line 58 through column 4, line 26; and Figure 1), in which the casting machine has a casting drum operable to receive molten metal onto its surface, and after the molten metal is dispersed onto the casting drum, the casting drum would rotate at least a three quarter turn, for the purpose of promoting controlled (improved heat-transfer) solidification of the molten metal forming the metal strip (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to extend the molten metal contact rotation to a three quarter turn, as taught by Ward, into the lead battery grid strip making device of Yamauchi et al., in order to promote improved control of solidification of the molten metal forming the metal strip (Ward; abstract).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 3,587,717) in view of Ward (US 4,069,860), as applied to claim 1 above, and further in view of CN 206486044 U, of which a complete copy of the Chinese document with a machine translation is provided with this Office Action.
Regarding claims 2 and 5, the combined teachings of Yamauchi et al. and Ward disclose and/or suggest the features of claim 1, but fail to teach a vacuum belt.

Therefore, it would have been obvious to one of ordinary skill in the art to include the vacuum belt of CN ‘044 into the combined teachings of Yamauchi et al. and Ward, in order to make a battery lead grid product with improved product transfer and production efficiency (CN ‘044; abstract).

Response to Arguments
The examiner acknowledges the applicant’s amendment and replacement drawing sheet received by the USPTO on December 30, 2020.  An Information Disclosure Statement dated December 30, 2020 has been considered and initialed, and a copy is provided with this Office Action.  The replacement drawing sheet overcomes the prior drawing objections.  The amendment overcomes prior objections to the specification and claims, as well as the prior 35 USC 112(b) rejections.  In addition, the 35 USC 102(a)(1) and 35 USC 103 rejections based on WO 94/07629 have been overcome by the amendments to independent claim 1.  However, a new 35 USC 112(b) rejection is applied to an amendment to claim 1 (see above section 3).  On page 6 of the REMARKS section of the amendment, the applicant has addressed the intent to file the German priority document at a later date (see above section 1).  The applicant has 

Applicant’s arguments with respect to claims 1, 2, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Geiger et al. and Kagan references are also cited in PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 16, 2021